******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 BANK OF AMERICA, NATIONAL ASSOCIATION v.
        MICHAEL C. LA MESA ET AL.
                (AC 38051)
                  Lavine, Mullins and Dubay, Js.
        Argued February 21—officially released May 9, 2017

    (Appeal from Superior Court, judicial district of
Litchfield, Marano, J. [foreclosure judgment]; J. Moore,
                J. [motion to dismiss].)
  Michael C. La Mesa, self-represented, the appellant
(named defendant).
  Pierre-Yves Kolakowski, with whom, on the brief,
were Christopher J. Picard and Elizabeth T. Timkov-
ich, for the appellee (plaintiff).
                                 Opinion

   PER CURIAM. The defendant Michael La Mesa1
appeals from the judgment of foreclosure by sale ren-
dered in favor of the plaintiff, Bank of America, National
Association. The sole issue on appeal is whether the
defendant’s April 22, 2015 notice of rescission, sent
pursuant to the Truth in Lending Act, 15 U.S.C. § 1601
et seq., divested the court of subject matter jurisdiction.
We affirm the judgment of the trial court.
   After careful review of the record and the parties’
appellate briefs, we conclude that the court was not
divested of subject matter jurisdiction because the
defendant’s notice of rescission had no legal effect.
‘‘The Truth in Lending Act gives borrowers the right to
rescind certain loans for up to three years after the
transaction is consummated.’’ Jesinoski v. Coun-
trywide Home Loans, Inc., U.S. , 135 S. Ct. 790,
791, 190 L. Ed. 2d 650 (2015). Importantly, ‘‘the borrow-
er’s right of rescission shall expire three years after the
date of consummation of the transaction or upon the
sale of the property, whichever occurs first, even if the
required disclosures have never been made. . . . The
[Truth in Lending Act] gives a borrower no express
permission to assert the right of rescission as an affirma-
tive defense after the expiration of the [three] year
period.’’ (Citation omitted; footnote omitted; internal
quotation marks omitted.) Beach v. Ocwen Federal
Bank, 523 U.S. 410, 413, 118 S. Ct. 1408, 140 L. Ed. 2d
566 (1998).
   The loan in question was consummated on October
4, 2005, and the defendant’s notice of rescission was
sent on April 22, 2015, nearly ten years after the consum-
mation of the loan. The time period to assert the right
of rescission clearly has passed and the defendant is not
entitled to assert the right of rescission as an affirmative
defense. Accordingly, the defendant’s claim is with-
out merit.
      The judgment is affirmed.
  1
    The United States Internal Revenue Service was also named as a defen-
dant and is not involved in this appeal. Our references to the defendant are
to La Mesa.